DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Rejections
Any rejections and or objections, made in the previous Office Action, and not repeated below, are hereby withdrawn due to Applicant’s amendments and/or arguments in the response dated February 24, 2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 6, 9, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sallee (USPN 6,227,206) in view of Guiliano (USPN 4,596,260).

Sallee discloses an article for decorating a person's skin or nail (Figures; Abstract), comprising an activator which is tolerated by a person's skin or nail and a decorative element to be applied to the skin or to at least one nail of a person (Column 3, lines 30 – 67), said decorative element comprising: a decoration to be transferred at least partially to the person's skin or nail (Figures, #12), said decoration comprising at least one decorative layer having a first outer surface and a second outer surface (Figures, #12), a support film supporting said decoration (Figure 2, #18 on the top surface), said support film being removably attached to the first outer surface of said decorative layer (Column 4, lines 1 – 13), a layer of inert adhesive (Figure 2, #16; Column 3, lines 55 – 67), applied to the second outer surface of said decorative layer (Figure 2, #16; Column 3, lines 55 – 67), said activator being able to activate said layer of inert adhesive (Column 3, lines 55 – 67), wherein the activator comprises a component that is fluid, which can be applied to the skin or to at least one nail of a person (Column 4, lines 41 – 49) as claim 1. With respect to claim 2, the fluid component is a solvent for said inert adhesive (Column 3, lines 55 – 67). Regarding claim 3, wherein said solvent comprises water (Column 3, lines 55 – 67).  For claim 4, the layer of inert adhesive comprises a first component of a two-component adhesive, and wherein the fluid component comprises a second component of said two-component adhesive (Column 3, lines 55 – 67).  In claim 5, an applicator for a fluid (Figure 4).  In claim 9, the activator is a pressure source (Column 4, line 27 – 40, wherein rubbing provides pressure).  As in claim 13, said decoration is a sheet imitating fabric (Column 3, lines 46 – 48).  With regard to claim 15, the article comprises a removable protective film at least partially covering said layer of inert adhesive (Figure 2, #18 on the bottom surface). However, Sallee fails to disclose the activator comprises a component that is fluid, pasty, semi-pasty, solid or powdery, which is adapted to be applied to the skin or to at least one nail of a person so that only a surface of the decorative layer in contact with the activator on the skin or on the at least one nail of the person is transferred from the support film to the skin or the at least one nail of the person, and the activator comprises a source of light radiation, preferably ultraviolet radiation,.

Guiliano teaches an article for decorating a person's skin or nail (Figures; Abstract), comprising an activator which is tolerated by a person's skin or nail and a decorative element to be applied to the skin or to at least one nail of a person (Figure 2, #14; Figure 3, #24; Column 10, line 57 to Column 11, line 3), with a layer of inert adhesive on the second outer surface of the decorative layer (Figure 3, #24), wherein the activator comprises a component that is fluid, pasty, semi-pasty, solid or powdery (Column 10, line 57 to Column 11, line 3), which is adapted to be applied to the skin or to at least one nail of a person so that only a surface of the decorative layer in contact with the activator on the skin or on the at least one nail of the person is transferred from the support film to the skin or the at least one nail of the person (Figure 2, #14; Figure 3, #24), the activator comprises a source of light radiation, preferably ultraviolet radiation (Column 11, lines 1 – 3) for the purpose of attaching the decorative article to a person’s nail (Column 10, line 57 to Column 11, line 3).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have an activator applied to the nail of a person to apply a decorative layer in Sallee in order to attach the decorative article to a person’s nail as taught by Guiliano.

Claims 1, 5 – 12, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hoffman et al. (USPN 5,415,903) in view of Roescheisen (USPGPub 2013/0032163 A1) and Guiliano (USPN 4,596,260).

Hoffman et al. disclose an article for decorating a person's nail (Figures; Abstract), comprising an activator which is tolerated by a nail (Column 6, lines 25 – 29) and a decorative element to be applied to at least one nail of a person (Figures; Abstract), said decorative element comprising: a decoration to be transferred at least partially to the person's skin or nail (Figures, a; Column 3, line 40 to Column 5, line 9), said decoration comprising at least one decorative layer having a first outer surface and a second outer surface (Figures, a; Column 3, line 40 to Column 5, line 9), a support film supporting said decoration (Figures; d), said support film being removably attached to the first outer surface of said decorative layer (Column 6, lines 25 – 29), a layer of inert adhesive (Figures, b), applied to the second outer surface of said decorative layer (Figures, b), said activator being able to activate said layer of inert adhesive (Column 6, lines 25 – 29), wherein the activator comprises a component solid (Column 6, lines 25 – 29, what us used to doing the shaping), which can be applied to the skin or to at least one nail of a person (Column 6, lines 25 – 29) as in claim 1.  In claim 5, an applicator for a solid component (Column 6, lines 25 – 29, what us used to doing the shaping).  Regarding claim 9, the activator is a pressure source (Column 6, lines 25 – 29, what us used to doing the shaping).  For claim 10, said layer of inert adhesive comprises a plurality of sublayers of products superimposed on one another (Column 3, lines 35 – 39).   With respect to claim 14, the support film of said decorative layer is a transparent film (Column 2, lines 64 – 68).  Regarding claim 15, a removable protective film at least partially covering said layer of inert adhesive (Figures, c).  However, Hoffman et al. fails to disclose the activator comprises a component that is fluid, pasty, semi-pasty, solid or powdery, which is adapted to be applied to the skin or to at least one nail of a person so that only a surface of the decorative layer in contact with the activator on the skin or on the at least one nail of the person is transferred from the support film to the skin or the at least one nail of the person, the activator comprises a source of light radiation, preferably ultraviolet radiation, the activator comprises a heat contributing source, the activator comprises a cold-contributing source, the decoration is a sheet having a surface area measuring at least 0.5 cm2, possibly at least 1 cm2, possibly at least 10 cm2, and  decoration is a sheet having a surface area measuring between 0.5 cm2 and 100 cm2, possibly between 10 cm2 and 100 cm2.  

Roescheisen teaches an article for decorating a person's nail (Figures; Abstract), wherein the adhesive uses an activator comprises a source of light radiation, preferably ultraviolet radiation (Paragraph 0077, adhesive activated by UV light or radiation), the activator comprises a heat contributing source (Paragraph 0077, adhesive activated by temperature), the activator comprises a cold-contributing source (Paragraph 0077, adhesive activated by temperature) for the purpose of attaching a nail foil to a nail surface (Abstract).

Guiliano teaches an article for decorating a person's skin or nail (Figures; Abstract), comprising an activator which is tolerated by a person's skin or nail and a decorative element to be applied to the skin or to at least one nail of a person (Figure 2, #14; Figure 3, #24; Column 10, line 57 to Column 11, line 3), with a layer of inert adhesive on the second outer surface of the decorative layer (Figure 3, #24), wherein the activator comprises a component that is fluid, pasty, semi-pasty, solid or powdery (Column 10, line 57 to Column 11, line 3), which is adapted to be applied to the skin or to at least one nail of a person so that only a surface of the decorative layer in contact with the activator on the skin or on the at least one nail of the person is transferred from the support film to the skin or the at least one nail of the person (Figure 2, #14; Figure 3, #24) for the purpose of attaching the decorative article to a person’s nail (Column 10, line 57 to Column 11, line 3).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have an activator applied to the nail of a person to apply a decorative layer wherein the adhesives that react to a specific activator in Hoffman et al. in order to attach a nail foil to a nail surface as taught by Roescheisen and to attach the decorative article to a person’s nail as taught by Guiliano.

With regard to the limitations of “the decoration is a sheet having a surface area measuring at least 0.5 cm2, possibly at least 1 cm2, possibly at least 10 cm2, and decoration is a sheet having a surface area measuring between 0.5 cm2 and 100 cm2, possibly between 10 cm2 and 100 cm2”, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have multiple sizes of the sheet for the decoration, since such a modification would have involved a mere change in the size of a component,  A change in size is generally recognized as being within the level of ordinary skill in the art.  MPEP 2144.04.

Claims 7, 8, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Sallee (USPN 6,227,206) in view of Guiliano (USPN 4,596,260) as applied to claim 1 above, and further in view of Roescheisen (USPGPub 2013/0032163 A1).

Sallee, as modified with Guiliano, discloses the claimed invention except for the activator comprises a heat contributing source, the activator comprises a cold-contributing source, the decoration is a sheet having a surface area measuring at least 0.5 cm2, possibly at least 1 cm2, possibly at least 10 cm2, and  decoration is a sheet having a surface area measuring between 0.5 cm2 and 100 cm2, possibly between 10 cm2 and 100 cm2.  

Roescheisen teaches an article for decorating a person's nail (Figures; Abstract), wherein the adhesive uses an activator comprises a source of light radiation, preferably ultraviolet radiation (Paragraph 0077, adhesive activated by UV light or radiation), the activator comprises a heat contributing source (Paragraph 0077, adhesive activated by temperature), the activator comprises a cold-contributing source (Paragraph 0077, adhesive activated by temperature) for the purpose of attaching a nail foil to a nail surface (Abstract).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have adhesives that react to a specific activator in the modified Sallee in order to attach a nail foil to a nail surface as taught by Roescheisen.

With regard to the limitations of “the decoration is a sheet having a surface area measuring at least 0.5 cm2, possibly at least 1 cm2, possibly at least 10 cm2, and decoration is a sheet having a surface area measuring between 0.5 cm2 and 100 cm2, possibly between 10 cm2 and 100 cm2”, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have multiple sizes of the sheet for the decoration, since such a modification would have involved a mere change in the size of a component,  A change in size is generally recognized as being within the level of ordinary skill in the art.  MPEP 2144.04.

Claims 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sallee (USPN 6,227,206) in view of Guiliano (USPN 4,596,260) as applied to claim 1 above, and further in view of Hoffman et al. (USPN 5,415,903).

Sallee, as modified with Guiliano, discloses the claimed invention except for said layer of inert adhesive comprises a plurality of sublayers of products superimposed on one another, and the support film of said decorative layer is a transparent film.  

Hoffman et al. teach an article for decorating a person's nail (Figures; Abstract), comprising an activator which is tolerated by a nail (Column 6, lines 25 – 29) and a decorative element to be applied to at least one nail of a person (Figures; Abstract), said decorative element comprising: a decoration to be transferred at least partially to the person's skin or nail (Figures, a; Column 3, line 40 to Column 5, line 9), said decoration comprising at least one decorative layer having a first outer surface and a second outer surface (Figures, a; Column 3, line 40 to Column 5, line 9), a support film supporting said decoration (Figures; d), said support film being removably attached to the first outer surface of said decorative layer (Column 6, lines 25 – 29), a layer of inert adhesive (Figures, b), applied to the second outer surface of said decorative layer (Figures, b), said activator being able to activate said layer of inert adhesive (Column 6, lines 25 – 29), wherein the activator comprises a component solid (Column 6, lines 25 – 29, what is used to doing the shaping), which can be applied to the skin or to at least one nail of a person (Column 6, lines 25 – 29), said layer of inert adhesive comprises a plurality of sublayers of products superimposed on one another (Column 3, lines 35 – 39), and the support film of said decorative layer is a transparent film (Column 2, lines 64 – 68) for the purpose of having a decoration that may be applied to toes and fingers as artificial nails (Column 1, lines 12 – 23).  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a plurality of layers forming the inert adhesive with a transparent support film in the modified Sallee in order to have a decoration that may be applied to toes and fingers as artificial nails as taught by Hoffman et al.

Response to Arguments
Applicant’s arguments with respect to claims 1 – 15 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the above rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patricia L Nordmeyer whose telephone number is (571)272-1496.  The examiner can normally be reached on 10am - 6:30pm EST, Monday - Friday.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Patricia L. Nordmeyer/
Primary Examiner
Art Unit 1788



/pln/
March 17, 2021